Exhibit 10.29

 

AMENDMENT NO. 5

TO

$30,000,000 EURO/GBP CREDIT AGREEMENT

 

THIS AMENDMENT NO. 5 dated as of June 16, 2005 (this “Amendment”), is entered
into by and among Euronet Worldwide, Inc., as Borrower Agent (the “Borrower
Agent”), e-pay Holdings Limited and Delta Euronet GmbH (each a “Borrower”, and
collectively, the “Borrowers”) and Bank of America, N.A. (“Bank of America”), as
agent and a Lender (the “Lender”).

 

RECITALS

 

A. The Borrower Agent, the Borrowers and the Lender, as agent and a lender have
entered into that certain $30,000,000 EURO/GBP Credit Agreement dated as of
October 25, 2004, as amended or otherwise modified by that certain Amendment No.
1 and Limited Waiver, dated as of December 14, 2004, that certain Limited Waiver
dated as of December 23, 2004, that certain Limited Waiver dated as of February
10, 2005, that certain Amendment No. 2, dated as of March 14, 2005, that certain
Limited Waiver dated as of May 11, 2005, that certain Limited Waiver dated as of
May 17, 2005, that certain Amendment No. 3 dated as of May 25, 2005 and that
certain Amendment No. 4 dated as of June 8, 2005 (as so amended and modified,
the “Credit Agreement”).

 

B. The Borrower Agent and the Borrowers have requested that the Lender grant
certain amendments to the Credit Agreement as more fully described herein.

 

C. Subject to the representations and warranties of the Borrower Agent and the
Borrowers and upon the terms and conditions set forth in this Amendment, the
Lender is willing to grant such amendments as more fully set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing Recitals, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, and to induce the Lender to
enter into this Amendment, the Borrower Agent, the Borrowers and the Lender
hereby agree as follows:

 

SECTION 1. DEFINED TERMS. Capitalized terms used herein but not otherwise
defined herein shall have the meaning assigned to such terms in the Credit
Agreement.

 

SECTION 2. AMENDMENTS.

 

2.1 The cover page of the Credit Agreement is hereby amended by replacing the
amount “$30,000,000” with the amount “$40,000,000” appearing thereon.

 

2.2 The title of the Credit Agreement appearing above the preamble is hereby
amended by replacing the amount “$30,000,000” with the amount “$40,000,000”.



--------------------------------------------------------------------------------

2.3 Section 3.3(d) of the Credit Agreement is hereby amended by replacing each
appearance of the amount “Three Million Dollars ($3,000,000)” therein with the
amount “Four Million Dollars ($4,000,000)”.

 

2.4 Schedule E-1 to the Credit Agreement is hereby amended by amending and
restating such Schedule in its entirety to read as set forth on Schedule E-1
attached hereto.

 

SECTION 3. LIMITATIONS ON AMENDMENTS.

 

3.1 The amendments set forth in Section 2 above are effective for the purposes
set forth herein and will be limited precisely as written and will not be deemed
to (a) be a consent to any amendment, waiver or modification of any other term
or condition of the Credit Agreement or any other Loan Document, (b) otherwise
prejudice any right or remedy which the Agent or the Lenders may now have or may
have in the future under or in connection with the Credit Agreement or any other
Loan Document or (c) be a consent to any future amendment, waiver or
modification of any other term or condition of the Credit Agreement or any other
Loan Document.

 

3.2 This Amendment is to be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein waived or amended,
are hereby ratified and confirmed and will remain in full force and effect.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES. In order to induce the Lender to
enter into this Amendment, the Borrower Agent and each of the Borrowers
represent and warrant to the Lender as follows:

 

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents (other than those which expressly
speak as of a different date) are true, accurate and complete in all material
respects as of the date hereof and (b) no Default or Event of Default has
occurred and is continuing;

 

4.2 The Borrower Agent and each Borrower has the power and authority and legal
right to execute and deliver this Amendment and to perform its obligations
hereunder. Such execution and delivery have been duly authorized by proper
proceedings, and this Amendment constitutes the legal, valid and binding
obligations of the Borrower Agent and each Borrower, enforceable against each of
them in accordance with their respective terms;

 

4.3 The articles of incorporation or organization, bylaws, if any, or other
charter documents of the Borrower Agent and each Borrower delivered to the
Lender as a condition precedent to the effectiveness of the Credit Agreement are
true, accurate and complete and have not been amended, supplemented or restated
and are and continue to be in full force and effect;

 

4.4 The execution, delivery and performance of this Amendment will not violate
any law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on the Borrower Agent and any Borrower, any provision of the Borrower
Agent’s and each Borrower’s respective articles or certificate of incorporation,
by-laws, if any, or other charter documents, or the provisions of any indenture,
instrument or other written or oral agreement to which any Borrower is a party
or is subject or by which the Borrower Agent and any Borrower or any of its



--------------------------------------------------------------------------------

property is bound, or conflict therewith or constitute a default thereunder, or
result in the creation or imposition of any Lien in, of or on any of its
property pursuant to the terms of any such indenture, instrument or agreement.
No order, consent, approval, license, authorization or validation of, or filing,
recording or registration with, or exemption by, any Governmental Authority is
required by or in respect of the Borrower Agent and the Borrowers to authorize
or is required in connection with the execution, delivery and performance of or
the enforceability of this Amendment.

 

SECTION 5. EXPENSES. The Borrowers, jointly and severally, agree to pay to
Lender upon demand, the amount of any and all out-of-pocket expenses, including
the reasonable fees and expenses of its counsel, which Lender may incur in
connection with the preparation, documentation, and negotiation of this
Amendment and all related documents.

 

SECTION 6. REAFFIRMATION. The Borrower Agent and each Borrower hereby reaffirms
its obligations under each Loan Document to which it is a party and without
prejudice to the generality of this Section, each of Borrower Agent, UK Borrower
and the German Borrower confirms that the security interests created by it in
favour of Agent in the Pledge Agreements executed and delivered by such Persons
remain in full force and effect and are a continuing security for the
obligations described in such Pledge Agreements as supplemented and amended by
this Amendment.

 

SECTION 7. EFFECTIVENESS. This Amendment will become effective as of the date
hereof upon the following conditions:

 

7.1 The execution and delivery of this Amendment, whether the same or different
copies, by the Borrower Agent, each Borrower and the Lender and the execution
and delivery of an amended and restated Note by each Borrower.

 

7.2 The Agent shall have received an Acknowledgment of this Amendment and a
Reaffirmation of the Euro Credit Agreement (each an “Acknowledgment”) from each
Required Guarantor in form and substance satisfactory to the Agent.

 

7.3 The Agent shall have received a Guaranty Agreement from TelecommUSA, Ltd., a
North Carolina corporation (“TelecommUSA”), Amendments to the Pledge Agreements
by the Borrower Agent by which it pledges 100% of its interest in its US
Subsidiaries pursuant to the Credit Agreement and the US Credit Agreement, in
favor of the Agent to include the shares of TelecommUSA among the shares pledged
thereunder, and TelecommUSA shall become a “Borrower” under the US Credit
Agreement and each other “Loan Document” in connection therewith as the Agent
may require.1

 

7.4 The Agent shall have received a Guaranty Agreement from transact
Elektronische Zahlungssysteme GmbH (“Transact”) in form and substance
satisfactory to the Agent, a Pledge Agreement from the German Borrower pledging
all of the shares held by it in Transact and a revised Pledge Agreement from EFT
Services Holding BV pledging all of its shares in the German Borrower.

--------------------------------------------------------------------------------

1 This assumes that Continental transfer LLC will be merged or consolidated out
of existence prior to the date hereof. If this is not the case a Guaranty from
Continental transfer and Pledge by Continental transfer will also be required.



--------------------------------------------------------------------------------

7.5 Each Borrower, the Borrower Agent, EFT Services Holding BV and each Required
Guarantor (including TelecommUSA and Transact) shall have taken all corporate or
company proceedings necessary to authorize this Amendment, any Pledge Agreement,
any Guaranty Agreement and any Acknowledgment to which it is a party and the
transactions contemplated hereby and thereby. Each Borrower, Transact, EFT
Services Holding BV and TelecommUSA shall have delivered to the Agent
certificates, dated the Closing Date and signed by their respective Secretaries,
Managing Directors, Directors or other responsible officers, satisfactory to the
Agent, respecting such proceedings and the incumbency of the officers executing
this Agreement, any Pledge Agreement, any Guaranty Agreement and any
Acknowledgment to which it is a party, including in the case of the German
Borrower and Transact, resolutions of the shareholder of such Persons
authorizing the Loan Documents and the transactions contemplated hereby and
thereby and certified excerpts from the commercial register reflecting the
incumbency of the officer executing any Loan Documents on behalf of the German
Borrower dated not earlier than three Business Days prior to the Closing Date.
Each Borrower, EFT Services Holding BV, Transact and TelecommUSA shall have
delivered to the Agent copies of its articles of organization or association or
other charter documents, including all amendments thereto, certified by the
appropriate officer, and copies of its bylaws or other constitutional documents,
including all amendments thereto, certified by the appropriate officer. The
Agent shall have received satisfactory results to all company and other final
searches in relation to the UK Borrower and e-pay Limited as the Agent may
reasonably request.

 

7.6 The Agent shall have received opinions from counsel to each Borrower, the
Borrower Agent and each Required Guarantor that is a US Subsidiary (including
TelecommUSA) and from counsel to Transact that it is a German company with
limited liability in form and substance satisfactory to the Agent and its
counsel.

 

SECTION 8. GOVERNING LAW. This Amendment will be governed by and will be
construed and enforced in accordance with the laws of the State of Missouri.

 

SECTION 9. CLAIMS, COUNTERCLAIMS, DEFENSES, RIGHTS OF SET-OFF. The Borrower
Agent and each Borrower hereby represents and warrants to the Lender that it has
no knowledge of any facts what would support a claim, counterclaim, defense or
right of set-off.

 

SECTION 10. COUNTERPARTS. This Amendment may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument. All counterparts will be deemed an original of this Amendment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

BORROWER AGENT:   EURONET WORLDWIDE, INC.,    

A Delaware Corporation

   

By:

 

/s/ Rick Weller

--------------------------------------------------------------------------------

   

Name:

 

Rick Weller

   

Title:

 

Executive Vice President and Chief Financial Officer

BORROWERS:   E-PAY HOLDINGS LIMITED,    

a limited liability company incorporated in

   

England and Wales

   

By:

 

/s/ Jeff Newman

--------------------------------------------------------------------------------

   

Name:

 

Jeff Newman

   

Title:

 

Director

    DELTA EURONET GMBH.,    

a German company with limited liability

   

By:

 

/s/ Rick Weller

--------------------------------------------------------------------------------

   

Name:

 

Rick Weller

   

Title:

 

Director

 

Signature Page to Amendment No. 5 to Euro Credit Agreement



--------------------------------------------------------------------------------

AGENT AND LENDER:   BANK OF AMERICA, N.A.    

By:

 

/s/ John P. Mills

--------------------------------------------------------------------------------

   

Name:

 

John P. Mills

   

Title:

 

Vice President

 

Signature Page to Amendment No. 5 to Euro Credit Agreement



--------------------------------------------------------------------------------

Schedule E-1

 

I. UK Revolving Credit Commitments

 

Lender   Revolving Credit Commitment Bank of America, N.A.   $20,000,000

 

II. German Revolving Credit Commitments

 

Lender   Revolving Credit Commitment Bank of America, N.A.   $20,000,000